Citation Nr: 1011085	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death, to include whether service connection may be granted. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army 
from January 1942 to April 1942 and from June 1945 to June 
1946.  The Veteran was a prisoner of war (POW) from April 10, 
1942 to April 17, 1942.  The Veteran died in May 1949.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 2001 rating decision, the RO 
denied a claim of entitlement to service connection for the 
cause of death.  

2.  The evidence associated with the claims file subsequent 
to the April 2001 rating decision regarding the Veteran's 
claim of service connection for cause of death relates to an 
unestablished fact, is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim. 

3.  The Veteran died in May 1949, and the death certificate 
lists the immediate cause of death as peptic ulcer.  

4.  At the time of the Veteran's death, service connection 
had not been established for any disability.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of death is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the April 2001 rating 
decision is new and material, and the claim of service 
connection for cause of death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  The Veteran's death was not caused by, or substantially 
or materially contributed to, by a disability incurred in or 
aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the Veteran's service.  The claim was 
initially denied in an April 2001 rating decision.  At that 
time, the evidence of record did not show that the Veteran's 
cause of death, which was recorded peptic ulcer, was related 
to his military service.  The appellant was provided notice 
of this decision later that same month; however, she did not 
file an appeal and the decision became final.  See 
38 U.S.C.A. § 7105.  In November 2007, she requested that her 
claim be reopened, such request was granted by the RO in a 
May 2008 rating decision, however, denied on the merits, 
which is the subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.R.F. 
§ 3.156.  With respect to new and material evidence claims, 
"new" evidence is defined as evidence not previously 
submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

Upon review of the record, the Board finds that the evidence 
received since the April 2001 rating decision is new and 
material; specifically, the May 2008 Administrative Decision, 
in which the Veteran is recognized as a former prisoner-of-
war (POW).  This Decision was not of record at the time of 
the April 2001 rating decision and raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  38 U.S.C.A. § 5108.

Discussion

The Board will address the issues of entitlement to service 
connection for cause of death on the merits.  The appellant 
and her representative have been provided the pertinent laws 
and regulations regarding service connection and have been 
given the opportunity to review the evidence of record and 
submit arguments in support of her claim.  Those arguments 
have focused on the issue of service connection.  Thus, the 
Veteran is not prejudiced by the Board's also addressing the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996). 

In order to establish service connection for the cause of the 
Veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A service-connected disability will be considered 
a contributory cause of death when such disability 
contributed substantially, or combined to cause death, such 
as, when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including peptic ulcer, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, certain diseases, 
including peptic ulcer, shall be service connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(c)(ii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

As noted above, the Veteran died in May 1949.  His death 
certificate lists the immediate cause of death as due to 
peptic ulcer.  At the time of his death, the Veteran was not 
service connected for peptic ulcer or any other disability.

The Board notes that there are no service treatment records 
for the Veteran, however, a February 1948 service processing 
record does not indicate any complaints, treatment, or a 
diagnosis of peptic ulcer.  Indeed, the record demonstrates 
that the Veteran was treated for malaria.  

The record does not contain any post-service medical 
treatment records pertaining to peptic ulcer, or any other 
illness.  

The Board acknowledges the appellant's multiple statements 
dated in October 2000, June 2008, and September 2008, which 
indicate that the Veteran complained of stomach pain in 
service, which the appellant asserts is due to peptic ulcer 
that the Veteran ultimately died of in May 1949.  The Board 
also acknowledges statements from fellow servicemen, M.E. and 
H.R., dated in January 2001, whereas they report that the 
Veteran complained of stomach pain in-service and 
subsequently died of peptic ulcer in May 1949.  In the 
aforementioned statements, it is reported that the Veteran 
died in Santa Rita General Hospital, however, the hospital no 
longer exists, and the doctors who treated the Veteran all 
died, thus, there are no records available pertaining to the 
treatment of the Veteran.    

The only evidence of record linking the Veteran's death to 
service is the statements of the appellant and fellow 
servicemen.  The appellant and fellow servicemen as lay 
people have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu, 2 Vet. App. at 495.  There is no 
competent medical opinion of record stating that the 
Veteran's cause of death was related to service, and the 
appellant and fellow servicemen are not competent to make 
such an assessment.  See Espiritu.  

The Board is thus presented with an evidentiary record which 
does not show that the disability which caused the Veteran's 
death was manifested in service, or within the one-year 
presumptive period.

Finally, the Board acknowledges the Administrative Decision 
dated in May 2008, in which the Veteran is recognized as a 
prisoner of war from April 10, 1942 to April 17, 1942.  
However, as indicated above, under 38 C.F.R. § 3.309(c)(ii), 
if a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, certain diseases, 
including peptic ulcer, shall be service connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c)(ii).  The May 2008 administrative decision 
demonstrates that the Veteran was a prisoner of war from 
April 10, 1942 to April 17, 1942, a period of eight days, and 
therefore does not meet the provisions of 38 C.F.R. § 
3.309(c)(ii).

Based on the medical evidence of record, the Board finds that 
service connection for the Veteran's cause of death is not 
warranted.  There is no evidence of peptic ulcer in service, 
and the service incurrence cannot be presumed because there 
is no evidence within one year after service and the 
presumption under 38 C.F.R. § 3.309(c)(ii) does not apply. 
 There is also no medical opinion that links the Veteran's 
cause of death, which was first diagnosed on the Veteran's 
death certificate, approximately three years following 
service, to the Veteran's period of service. 

In light of the aforementioned, the Board concludes that 
service connection for cause of death must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the issue of whether new and material 
evidence has been received, considering the favorable 
outcome, the duties to notify and assist need not be 
addressed at this time because the claim is reopened.  38 
U.S.C.A. § 5103; Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).    

Complete notice was sent in December 2007 and October 2009 
letters and the claim was readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, as VA has 
obtained the Veteran's service treatment records, the 
Veteran's death certificate, service personnel records, and 
assisted the appellant in obtaining evidence.  The Board 
notes a medical opinion has not been obtained.  In disability 
compensation claims, VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board notes that the evidence does not show that 
the Veteran's cause of death, peptic ulcer, occurred in 
service or manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  As such, the threshold for entitlement to an 
examination is not met for the appellant's claim.  See 38 
C.F.R. § 3.159(c)(4); McLendon.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

ORDER

New and material evidence having been received, the claim for 
service connection for cause of death is reopened; the appeal 
is granted to this extent only.

Service connection for cause of death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


